PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


In re Application of 
Janssen et al.
Application No. 16/325,792
Filed: 15 Feb 2019
For: METALLURGICAL VESSEL LINING WITH ENCLOSED METAL LAYER

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition filed March 02, 2021, in the above-identified application.

The request for relief under the CARES Act Relief Notice (COVID-19) is DISMISSED.  

It is noted that petitioner has submit the COVID-19 wavier for the petition to revive fee with present petition.  However, the covid-19 waiver must have been filed by July 31, 2020, in order to be eligible for the waiver. As a result, the petition is considered as being submitted without the required fee. In this regards, the rules and statutory provisions governing the operations of the U.S. Patent and Trademark Office require payment of a fee on filing each petition to revive an abandoned application for patent based on unintentional delay or to accept an unintentionally delayed payment of a fee for issuing a patent.  In this instance, the fee required by law is $2,100.   

Since the petition in the above-identified application was not accompanied by the correct payment of the required fee.  No consideration on the merits can be given to the petition until the required fee is received. 

For this reason, the petition under 37 CFR 1.137(a) is DISMISSED WITHOUT PREJUDICE.

Petitioner is reminded that a grantable petition under 37 CFR 1.137(a) must be accompanied by: 

(1) the required reply, unless previously filed; 
(2) the petition fee as set forth in 37 CFR 1.17(m); and 
(3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.



The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this decision may be directed to undersigned at (571) 272-4584.  



/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions


cc:	Anneliese S. Mayer
	Merchant & Gould P.C.
	150 South Fifth Street, Suite 2200



    
        
            
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).